       Case 2:19-cv-11476-ILRL-KWR Document 1 Filed 07/02/19 Page 1 of 5



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF LOUISIANA

MIGUEL VINDEL,                                       CIVIL ACTION NO.:

                Plaintiff,

vs.                                                  COMPLAINT FOR VIOLATION OF THE
                                                     FAIR LABOR STANDARDS ACT
MG GROUP, LLC, DOMINIC GODBOLD,
and AARON MIDDLEBURG,                                JURY TRIAL DEMANDED
                Defendants.


        Plaintiff Miguel Vindel, through his attorneys, Roberto Luis Costales, William H.

Beaumont, and Jonathan M. Kirkland, files his Complaint against defendants MG Group, LLC,

Dominic Godbold, and Aaron Middleburg for violation of the Fair Labor Standards Act (“FLSA”),

29 U.S.C. § 207.

                                   NATURE OF THE ACTION

        1.      This is an action by Miguel Vindel (“Plaintiff”) to recover unpaid overtime wages.

Plaintiff was employed as a manual laborer by MG Group, LLC, Dominic Godbold, and Aaron

Middleburg (“Defendants”). While working for the Defendants, Plaintiff was not paid one-and-a-

half times his regular hourly rate for all hours worked in excess of forty hours a workweek, in

violation of the FLSA.

        2.      Plaintiff seeks to recover from Defendants unpaid wages earned during the past

three years, interest, liquidated damages, and attorneys’ fees and costs. 29 U.S.C. § 216(b).

Plaintiff also brings this action to obtain declaratory and injunctive relief. Id.

                                              JURISDICTION

        3.      The Court has jurisdiction over this case pursuant to 28 U.S.C. § 1331 (Federal

Question) and 29 U.S.C. § 216(b) (“FLSA”).
          Case 2:19-cv-11476-ILRL-KWR Document 1 Filed 07/02/19 Page 2 of 5



                                                  VENUE

          4.    Venue is proper in this Court because a substantial part of the events or omissions

giving rise to the Plaintiff’s claims occurred in this judicial district. See 28 U.S.C. § 1391(b).

                                                 PARTIES

                                          Plaintiff Miguel Vindel

          5.    Plaintiff Miguel Vindel (“Plaintiff Vindel”) is a resident of Louisiana.

          6.    Plaintiff Vindel was hired by Defendants in approximately September of 2012.

          7.    Plaintiff Vindel worked for Defendants in Louisiana.

          8.    Plaintiff Vindel worked as a painter.

          9.    Defendants paid Plaintiff Vindel $16 per hour. For every hour that he worked in

excess of forty in any particular week he was still paid $16 per hour.

          10.   Defendants paid Plaintiff Vindel with checks bearing the name “MG Group, LLC”.

          11.   At all relevant times, Plaintiff Vindel was an “employee” of the Defendants as that

term is defined in the FLSA, 29 U.S.C. § 203(e).

                                       Defendant MG Group, LLC

          12.   Defendant MG Group, LLC (“MG”) is a corporation organized under the laws of

Louisiana with its principal place of business in Metairie, Louisiana.

          13.   Defendant MG is in the business of providing kitchen and bath remodeling services

at jobsites in Louisiana.

          14.   Defendant MG supervised the day-to-day work activities of Plaintiff.

          15.   Defendant MG determined Plaintiff’s work schedule for the employment at issue

herein.

          16.   Defendant MG maintains an employment file for Plaintiff.



                                                  2
       Case 2:19-cv-11476-ILRL-KWR Document 1 Filed 07/02/19 Page 3 of 5



       17.     Defendant MG is an “enterprise” as that term is defined by the FLSA, 29 U.S.C. §

203(r)(1), and it is an enterprise engaged in commerce or in the production of goods for commerce

within the meaning of the FLSA, 29 U.S.C. § 203(s)(1).

       18.     Defendant MG is an “employer” within the meaning of FLSA, 29 U.S.C. § 203(d),

an “enterprise” within the meaning of FLSA, 29 U.S.C. § 203(r), and “engaged in commerce”

within the meaning of FLSA, 29 U.S.C. § 203(s)(1).

                                     Defendant Dominic Godbold

       19.     Defendant Dominic Godbold is an owner, President, Manager, and Director of

Defendant MG.

       20.     At all pertinent times herein Defendant Dominic Godbold had the authority to hire

and fire MG employees, including the Plaintiff herein.

       21.     At all pertinent times herein Defendant Dominic Godbold maintained executive

authority over the jobs MG employees were provided, including the location, duration, and rate-

of-pay for those jobs.

                                    Defendant Aaron Middleburg

       22.     Defendant Aaron Middleburg is an owner, President, Manager, and Director of

Defendant MG.

       23.     At all pertinent times herein Defendant Aaron Middleburg had the authority to hire

and fire MG employees, including the Plaintiff herein.

       24.     At all pertinent times herein Defendant Aaron Middleburg maintained executive

authority over the jobs MG employees were provided, including the location, duration, and rate-

of-pay for those jobs.

                                    FACTUAL ALLEGATIONS



                                               3
       Case 2:19-cv-11476-ILRL-KWR Document 1 Filed 07/02/19 Page 4 of 5



        25.     Defendant MG provides kitchen and bath remodeling services at jobsites in

Louisiana.

        26.     Defendant MG employs approximately 10-20 employees at various job sites.

        27.     Defendants paid Plaintiff by check.

        28.     Plaintiff normally worked more than (40) hours a week for the Defendants.

Defendants often required Plaintiff to work six days per week.

        29.     Defendants never paid Plaintiff one-and-half times their hourly rate for all hours

worked in excess of forty in a workweek.

        30.     Defendants willfully violated Plaintiff’s rights under the FLSA because Defendants

knew or showed reckless disregard for the fact that their compensation practices violated the

FLSA. Defendants were and are aware of the custom and practice of overtime pay from their

experience and expertise in the industry in which they work.

                                                 COUNT I

                                        Fair Labor Standards Act

        31.     Plaintiff incorporates by reference each of the preceding allegations as though fully

set forth herein.

        32.     Defendants willfully violated the overtime provisions of the FLSA, 29 U.S.C. §

207(a) by not paying Plaintiff one-and-a-half times their regular rate for all hours worked in excess

of forty in a workweek from at least September of 2012 and continuing until June of 2019.

        33.     As a consequence of Defendants’ FLSA violations, Plaintiff is entitled to recover

his unpaid overtime wages, plus an additional amount in liquidated damages, pursuant to 29 U.S.C.

§ 216(b).

                                     PRAYER FOR RELIEF



                                                  4
Case 2:19-cv-11476-ILRL-KWR Document 1 Filed 07/02/19 Page 5 of 5



Plaintiff asks the court to enter judgment in his favor against Defendants and issue an order:


a. Entering judgment in the amount of all unpaid overtime wages due and owing to the
   Plaintiff as well as all applicable liquidated damages;

b. Declaring that Defendants’ conduct violated the FLSA;

c. Enjoining Defendants from violating the FLSA’s overtime and minimum wage
   provisions;

d. Awarding Plaintiff reasonable attorneys’ fees and costs of this action;

e. Awarding pre-judgment and post-judgment interest on all monetary amounts awarded
   in this action; and

f. Awarding such other general and equitable relief as this Court deems equitable and
   just.

                                 JURY DEMAND

Plaintiff demands trial by jury on all issues for which a jury trial is allowed.


                                       Respectfully submitted:

                                       /s/ Jonathan M. Kirkland
                                       ______________________________________
                                       Roberto Luis Costales (#33696)
                                       William H. Beaumont (#33005)
                                       Jonathan Mille Kirkland (#37937)
                                       BEAUMONT COSTALES LLC
                                       3801 Canal Street, Suite 207
                                       New Orleans, LA 70119
                                       Telephone: (504) 534-5005
                                       jmk@beaumontcostales.com

                                       Attorneys for Plaintiff




                                          5
